 


110 HRES 485 EH: Expressing appreciation for the profound public service and educational contributions of Donald Jeffry Herbert, fondly known as 
U.S. House of Representatives
2007-06-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
110th CONGRESS 
1st Session 
H. RES. 485 
In the House of Representatives, U. S.,

June 18, 2007
 
RESOLUTION 
Expressing appreciation for the profound public service and educational contributions of Donald Jeffry Herbert, fondly known as Mr. Wizard. 
 
 
Whereas many citizens of the United States remember Donald Jeffry Herbert as Mr. Wizard and mourn his passing; 
Whereas Don Herbert was born in Waconia, Minnesota and graduated from the La Crosse State Teacher’s College in Wisconsin in 1940 where he trained to be a science teacher; 
Whereas Don Herbert volunteered for the U.S. Army Air Corps and served our country in the Atlantic theater and earned the Distinguished Flying Cross and the Air Medal with three oak leaf clusters; 
Whereas Don Herbert developed the idea for science programming culminating in Watch Mr. Wizard, a live television show produced from 1951 to 1964 and honored by a Peabody Award in 1954; 
Whereas the National Science Foundation and the American Chemical Society lauded Don Herbert and his show for promoting interest in science and his contributions to science education and has since been recognized by numerous awards; 
Whereas an additional educational program, Mr. Wizard’s World, inspired children from 1983 to 1990 on cable television; 
Whereas Mr. Wizard continued to serve as an ambassador for science education by authoring multiple books and programs, and by traveling to schools and providing classroom demonstrations; 
Whereas educational research indicates that young children make decisions about future careers at a very early age and are influenced greatly by positive contacts with science and technology; 
Whereas a strong education in science and technology is one of the building blocks of a productive, competitive, and healthy society; 
Whereas Mr. Wizard encouraged children to duplicate his experiments at home, driving independent inquiry into science with simple household equipment; 
Whereas Mr. Wizard’s dynamic and energetic science experiments attracted unprecedented numbers of children to educational programming, even those who were disinterested or unmotivated in science; 
Whereas Mr. Wizard Science Clubs were started across the United States and had more than 100,000 children enrolled in 5,000 clubs by the mid-1950s; and 
Whereas Don Herbert will be remembered as a pioneer of commercial educational programming and instrumental in making science education exciting and approachable for millions of children across the United States: Now, therefore, be it  
 
That the House of Representatives— 
(1)expresses its appreciation for the profound public service and educational contributions of Donald Jeffry Herbert; 
(2)recognizes the profound impact of higher educational institutions that train teachers; 
(3)encourages students to honor the heritage of Don Herbert by exploring our world through science, technology, engineering, and mathematics fields; and 
(4)tenders its condolences to the family of Don Herbert and thanks them for their strong familial support of him. 
 
Lorraine C. Miller,Clerk.
